Title: James Madison to Josiah Stoddard Johnston, 18 December 1827
From: Madison, James
To: Johnston, Josiah Stoddard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                December 18. 1827
                            
                        
                         
                        I return my thanks for the copy of the "Examination of the charges against Mr. Adams and Mr. Clay"; of which
                            less cannot be said than that it exhibits very able & impressive views of the subject; and with a degree of
                            moderation & fairness too little found in the political discussions of the period.
                        This acknowledgement of your politeness, would have been sooner made, but for an endemic indisposition from
                            which I am just recovered. I hope no such interruption has befallen the health of yourself or of Mrs. Johnston, to both of
                            whom Mrs. Madison unites with me in a tender of respectful & cordial salutations.
                        
                        
                        
                            
                                James Madison
                            
                        
                    pardon the mistake of a broken sheet